Exhibit 10.2

      Amerigroup Florida, Inc.
d/b/a Amerigroup Community Care   Medicaid HMO Contract

AHCA CONTRACT NO. FA614
AMENDMENT NO. 13
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC. D/B/A AMERIGROUP COMMUNITY CARE, hereinafter referred to as the “Vendor” or
“Health Plan”, is hereby amended as follows:

1.   Standard Contract, Section III, Item C., Contract Managers, sub-item 1, is
hereby amended to now read as follows:

     1. The Agency’s Contract Manager’s name, address and telephone number for
this Contract is as follows:
Felicia Wilhelmy
Agency for Health Care Administration
2727 Mahan Drive, MS#50
Tallahassee, FL 32308
(850) 487-2355

2.   Effective March 1, 2009, Attachment I, Scope of Services, is hereby amended
to include Exhibit I-E, Fifth Revised Maximum Enrollment Levels, attached hereto
and made a part of the Contract. All references in the Contract to Exhibit I-D,
Fourth Revised Maximum Enrollment Levels, shall hereinafter also refer to
Exhibit I-E, Fifth Revised Maximum Enrollment Levels, as appropriate.   3.  
Effective March 1, 2009, Attachment I, Scope of Services, is hereby amended to
include Exhibit III-F, March 1, 2009 — August 31, 2009 Medicaid Non-Reform HMO
Capitation Rates, attached hereto and made a part of the Contract. All
references in the Contract to Exhibit III-E, February 1, 2009 — August 31, 2009
Medicaid Non-Reform HMO Capitation Rates, shall hereinafter also refer to
Exhibit III-F, March 1, 2009 — August 31, 2009 Medicaid Non-Reform HMO
Capitation Rates, as appropriate.

     All provisions in the Contract and any attachments thereto in conflict with
this Amendment shall be and are hereby changed to conform with this Amendment.
     All provisions not in conflict with this Amendment are still in effect and
are to be performed at the level specified in the Contract.
     This Amendment and all its attachments are hereby made a part of the
Contract.
     This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
AHCA Contract No. FA614, Amendment No. 13, Page 1 of 2

 



--------------------------------------------------------------------------------



 



Amerigroup Florida, Inc.
d/b/a Amerigroup Community Care   Medicaid HMO Contract

     IN WITNESS WHEREOF, the parties hereto have caused this eight (8) page
Amendment (which includes all attachments hereto) to be executed by their
officials thereunto duly authorized.

                          AMERIGROUP FLORIDA, INC.
D/B/A/ AMERIGROUP COMMUNITY CARE   STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION    
 
                       
 
                        Signed By:   /s/ William L. McHugh   Signed By:   /s/
Holly Benson                      
 
  NAME:   William L. McHugh       NAME:   Holly Benson    
 
  TITLE:   CEO       TITLE:   Secretary    
 
  DATE:   3/20/09       DATE:   3/26/09    

List of Attachments/Exhibits included as part of this Amendment:

          Specify   Letter/     Type   Number   Description
Exhibit
  I-E   Fifth Revised Maximum Enrollment Levels (1 Page)
Exhibit
  III- F   March 1, 2009 — August 31, 2009 Medicaid Non-Reform HMO Capitation
RatesS (5 Pages)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
AHCA Contract No. FA614, Amendment No. 13, Page 2 of 2

 



--------------------------------------------------------------------------------



 



Amerigroup Florida, Inc.
d/b/a Amerigroup Community Care   Medicaid HMO Contract

EXHIBIT I-E
FIFTH REVISED MAXIMUM ENROLLMENT LEVELS
TABLE 1
FOURTH REVISED ENROLLMENT LEVELS

          County   Maximum Enrollment Level
Brevard
    8,000  
Broward
    14,000  
Miami-Dade
    25,000  
Hernando
    8,000  
Hillsborough
    40,000  
Lake
    8,000  
Lee
    18,000  
Manatee
    8,000  
Orange
    30,000  
Osceola
    8,500  
Pasco
    15,000  
Pinellas
    25,000  
Polk
    30,000  
Sarasota
    8,000  
Seminole
    8,000  
Volusia
    8,000  

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
AHCA Contract No. FA614, Exhibit I-E, Page 1 of 1

 



--------------------------------------------------------------------------------



 



Amerigroup Florida, Inc.
d/b/a Amerigroup Community Care   Medicaid HMO Contract

EXHIBIT III-F
March 1, 2009 — August 31, 2009
Medicaid Non-Reform HMO Capitation Rates
By Area , Age and Eligibility Category
Revised on February 16, 2009
TABLE 1
General Rates:

                                                                               
                                                                               
                              TANF                                              
                                                                               
      AGE (14-20)           AGE (21-54)                                        
  SSI-N                                   SSI-AB     Area   BTHM0+2M0   3M0.11MO
  AGE (1-5)   AGE (6-13)   Female   Male   Female   Male   AGE (55+)   BTHMO+2M0
  3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)  
SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,094.22       184.16       99.63       60.40       127.26       68.32      
250.84       150.73       313.03       10,249.54       1,491.48       438.21    
  195.46       209.48       684.74       688.27       300.62       93.17      
84.30  
02
    1,094.22       184.16       99.63       60.40       127.26       68.32      
250.84       150.73       313.03       10,249.54       1,491.48       438.21    
  195.46       209.48       684.74       688.27       300.62       93.17      
84.30  
03
    1,196.62       202.96       110.34       67.92       140.84       76.51    
  278.65       168.47       353.53       11,246.01       1,651.16       486.56  
    222.16       237.31       773.96       781.87       334.70       88.46      
80.57  
04
    1,049.14       178.79       97.34       60.45       124.13       68.04      
246.51       149.64       315.69       10,783.85       1,587.50       468.19    
  215.03       229.34       748.28       757.29       292.70       88.80      
80.98  
05
    1,194.06       202.97       110.37       68.18       140.78       76.87    
  279.19       169.16       355.65       12,038.26       1,765.98       519.70  
    236.81       252.51       825.86       834.51       221.32       79.80      
74.00  
06
    1,038.39       178.07       97.17       60.92       124.01       68.48      
247.03       150.57       319.86       10,970.19       1,617.13       476.72    
  220.10       233.82       764.56       774.50       270.21       77.95      
71.38  
07
    1,074.14       183.63       100.12       62.40       127.54       70.12    
  253.83       154.32       326.38       11,607.26       1,714.80       505.56  
    234.47       249.97       814.51       826.24       367.55       83.10      
76.28  
08
    1,015.73       174.04       95.01       59.33       121.03       66.85      
241.01       146.72       311.46       10,344.94       1,523.63       449.17    
  206.42       220.49       718.78       727.41       251.83       77.41      
70.98  
09
    1,049.42       178.45       97.12       60.00       123.89       67.48      
245.50       148.81       312.90       10,887.75       1,607.33       473.84    
  219.83       233.26       762.25       772.33       215.52       82.97      
75.87  
10
    1,064.83       182.89       99.98       62.78       127.46       70.63      
254.09       155.07       330.14       14,097.57       2,095.67       618.54    
  292.06       308.77       1,009.40       1,026.88       316.67       92.40    
  84.73  
11
    1,348.59       228.59       124.07       76.21       158.52       85.96    
  313.61       189.56       397.28       14,238.94       2,095.21       617.24  
    284.21       302.64       987.26       998.51       364.12       137.86    
  124.45  
6B*
    1,038.25       178.05       97.16       60.91       123.99       68.47      
247.00       150.55       319.81       10,969.70       1,617.05       476.70    
  220.09       233.81       764.51       774.47       270.21       77.95      
71.38  

TABLE 2
General + Mental Health Rates:

                                                                               
                                                                               
                              TANF                                              
                                                                               
      AGE (14-20)           AGE (21-54)                                        
  SSI-N                                   SSI-AB     Area   BTHM0+2M0   3M0.11MO
  AGE (1-5)   AGE (6-13)   Female   Male   Female   Male   AGE (55+)   BTHMO+2M0
  3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)  
SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,094.24       184.16       101.24       71.89       138.00       79.06    
  255.20       155.09       316.71       10,249.62       1,491.56       445.52  
    242.68       252.71       764.74       718.72       300.83       104.62    
  95.75  
02
    1,094.25       184.16       102.49       80.31       140.45       81.51    
  254.19       154.08       315.93       10,249.69       1,491.63       451.77  
    272.92       253.92       736.51       712.72       320.48       107.92    
  99.05  
03
    1,196.63       202.96       111.64       76.94       146.82       82.49    
  280.17       169.99       354.85       11,246.08       1,651.23       492.71  
    257.30       257.47       797.45       791.96       341.43       97.29      
89.40  
04
    1,049.15       178.79       98.69       69.84       130.36       74.27      
248.09       151.22       317.06       10,783.96       1,587.61       477.78    
  269.81       260.77       784.90       774.58       316.83       105.28      
97.45  
05
    1,194.07       202.97       111.56       76.71       148.75       84.84    
  282.43       172.40       358.38       12,038.31       1,766.03       524.64  
    268.67       281.68       879.83       855.05       224.00       92.40      
86.60  
06
    1,038.41       178.07       98.99       73.94       136.17       80.64      
251.97       155.51       324.03       10,970.26       1,617.20       483.13    
  261.48       271.70       834.66       801.18       271.50       81.77      
75.20  
07
    1,074.16       183.63       101.87       74.87       139.19       81.77    
  258.57       159.06       330.38       11,607.32       1,714.86       511.58  
    273.30       285.42       880.29       851.28       370.10       93.44      
86.62  
08
    1,015.74       174.04       96.25       67.97       126.75       72.57      
242.47       148.18       312.72       10,345.01       1,523.70       455.07    
  240.11       239.83       741.30       738.04       258.56       90.40      
83.97  
09
    1,049.44       178.47       98.64       70.62       130.92       74.51      
247.29       150.60       314.45       10,887.82       1,607.40       480.06    
  255.35       253.65       785.99       783.54       222.25       92.39      
85.29  
10
    1,064.85       182.91       101.87       75.91       136.16       79.33    
  256.30       157.28       332.60       14,097.66       2,095.76       626.75  
    338.95       335.68       1,040.74       1,041.68       323.40       100.32
      92.65  
11
    1,348.61       228.61       125.66       87.31       165.88       93.32    
  315.48       191.43       398.90       14,239.02       2,095.29       624.09  
    323.33       325.08       1,013.40       1,010.85       371.22       145.78
      132.37  
6B*
    1,038.27       178.07       98.88       73.21       135.48       79.96      
251.67       155.22       323.75       10,969.77       1,617.72       483.09    
  261.35       271.58       834.41       801.07       271.50       81.77      
75.20  

AHCA Contract No. FA614, Exhibit III-F, Page 1 of 1





--------------------------------------------------------------------------------



 



EXHIBIT III-F
March 1, 2009 — August 31, 2009
Medicaid Non-Reform HMO Capitation Rates
By Area , Age and Eligibility Category
Revised on February 16, 2009
TABLE 3
General + MH + Dental Rates:

                                                                               
                                                                             
TANF                           AGE (14-20)           AGE (21.54)                
          SSI-N                                                   SSI-AB Area  
BTHM0+2M0   3M0.11MO   AGE (1-5)   AGE (6-13)   Female   Male   Female   Male  
AGE (55+)   BTHMO+2M0   3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,094.24       184.19       102.89       74.95       141.13       81.70    
  256.40       156.33       319.45       10,249.62       1,491.56       447.11  
    245.04       254.73       766.05       720.55       301.27       105.72    
  96.60  
02
    1,094.25       184.20       104.14       83.37       143.58       84.15    
  256.39       155.32       318.67       10,249.69       1,491.63       453.36  
    275.28       255.94       737.82       714.55       320.92       109.02    
  99.90  
03
    1,196.64       202.99       114.64       82.50       152.49       87.29    
  281.88       171.74       358.75       11,246.08       1,651.24       495.79  
    261.86       261.39       799.30       795.56       342.44       98.91      
90.64  
04
    1,049.16       178.81       100.50       73.20       133.80       77.17    
  249.73       152.91       320.81       10,783.96       1,587.61       479.53  
    272.40       263.00       786.75       777.17       318.97       106.84    
  98.65  
05
    1,194.08       203.00       114.91       82.93       155.11       90.22    
  285.78       175.85       366.04       12,038.32       1,766.04       528.79  
    274.83       286.97       883.47       860.16       227.60       96.12      
89.44  
06
    1,038.42       178.10       101.61       78.81       141.14       84.85    
  253.82       157.42       328.26       10,970.26       1,617.21       486.12  
    265.90       275.50       837.12       804.63       273.23       83.98      
76.88  
07
    1,074.17       183.66       104.23       79.24       143.65       85.54    
  259.88       160.40       333.37       11,607.32       1,714.87       514.53  
    277.66       289.17       881.81       853.42       370.57       94.93      
87.76  
08
    1,015.75       174.07       99.83       74.59       133.52       78.30      
244.46       150.21       317.24       10,345.01       1,523.71       458.43    
  245.10       244.12       743.54       741.18       260.07       92.04      
85.22  
09
    1,049.45       178.49       101.52       75.97       136.38       79.13    
  248.23       151.66       316.60       10,887.82       1,607.41       482.61  
    259.13       256.90       787.15       785.16       224.05       93.44      
86.09  
10
    1,064.86       182.92       104.26       80.34       140.69       83.16    
  257.02       158.02       333.69       14,097.66       2,095.77       629.49  
    343.02       339.18       1,041.67       1,042.99       324.21       101.60
      93.61  
11
    1,348.62       228.62       129.33       94.86       173.71       99.92    
  316.33       192.29       400.83       14,239.03       2,095.31       628.29  
    330.59       331.44       1,015.15       1,013.31       374.50       147.90
      133.99  
6B*
    1,038.28       178.08       101.50       78.08       140.45       84.17    
  251.67       155.22       323.75       10,969.77       1,617.13       486.08  
    265.77       275.38       834.41       801.07       273.23       83.98      
76.88  

TABLE 4
General + Mental Health + Transportation Rates:

                                                                               
                                                                               
                              TANF                                              
                                                                               
      AGE (14-20)           AGE (21-54)                                        
  SSI-N                                   SSI-AB Area   BTHM0+2M0   3M0.11MO  
AGE (1-5)   AGE (6-13)   Female   Male   Female   Male   AGE (55+)   BTHMO+2M0  
3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE (21-54)   AGE (55+)  
SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,099.50       185.53       102.06       72.38       140.00       80.38    
  258.44       157.56       320.16       10,288.04       1,516.79       450.72  
    245.07       258.73       784.45       735.36       308.17       118.10    
  104.44  
02
    1,099.51       185.54       103.31       80.80       142.45       82.83    
  257.43       156.55       319.38       10,288.11       1,516.86       456.97  
    275.31       259.94       756.22       729.36       327.82       121.40    
  107.74  
03
    1,202.95       204.60       112.62       77.53       149.22       84.07    
  284.07       172.96       359.00       11,294.54       1,683.05       499.28  
    260.32       265.06       822.32       813.95       349.99       116.72    
  101.92  
04
    1,053.64       179.96       99.39       70.26       132.07       75.40      
250.86       153.32       320.01       10,821.63       1,612.34       482.87    
  272.15       266.67       804.22       790.89       323.89       120.86      
107.50  
05
    1,197.87       203.96       112.15       77.06       160.19       85.79    
  284.77       174.18       360.87       12,069.58       1,786.55       528.88  
    270.62       286.57       895.87       868.59       230.44       106.24    
  95.51  
06
    1,042.14       179.05       99.57       74.29       137.59       81.57      
254.28       157.27       326.48       11,001.22       1,637.53       487.33    
  263.40       276.55       850.54       814.59       277.11       93.13      
82.52  
07
    1,078.12       184.66       102.49       75.24       140.69       82.77    
  261.02       160.93       332.97       11,641.47       1,737.28       516.20  
    275.41       290.77       897.81       866.07       375.39       105.36    
  94.30  
08
    1,020.94       175.39       97.07       68.46       128.74       73.88      
245.67       150.62       316.13       10,382.57       1,548.36       460.15    
  242.45       245.71       760.56       754.32       264.39       104.94      
93.33  
09
    1,054.46       179.77       99.43       71.09       132.83       75.77      
250.39       152.96       317.74       10,926.48       1,632.80       485.30    
  257.76       259.70       805.82       800.29       228.70       107.92      
95.29  
10
    1,067.79       183.68       102.33       76.19       137.28       80.07    
  258.11       158.66       333.99       14,123.46       2,112.70       630.24  
    340.55       339.72       1,053.97       1,052.85       328.61       112.45
      100.46  
11
    1,351.65       229.39       126.13       87.60       167.04       94.09    
  317.36       192.86       400.90       14,265.93       2,112.95       627.73  
    325.00       329.30       1,027.20       1,022.51       376.25       158.01
      140.24  
6B*
    1,042.00       179.03       99.46       73.56       136.90       80.89      
253.98       156.98       326.20       11,000.73       1,637.45       487.29    
  263.27       276.43       850.29       814.48       277.11       93.13      
82.52  

AHCA Contract No. FA614, Exhibit III-F, Page 2 of 5

 



--------------------------------------------------------------------------------



 



EXHIBIT III-F
March 1, 2009 — August 31, 2009
Medicaid Non-Reform HMO Capitation Rates
By Area , Age and Eligibility Category
Revised on February 16, 2009
TABLE 5
General + Transportation Rates:

                                                                               
                                                                             
TANF                           AGE (14-20)           AGE (21.54)                
          SSI-N                                                   SSI-AB Area  
BTHM0+2M0   3M0.11MO   AGE (1-5)   AGE (6-13)   Female   Male   Female   Male  
AGE (55+)   BTHMO+2M0   3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,099.48       185.51       100.45       60.89       129.26       69.64    
  254.08       153.20       316.48       10,287.96       1,516.71       443.41  
    197.85       215.50       704.45       704.91       307.96       106.65    
  92.99  
02
    1,099.48       185.51       100.45       60.89       129.26       69.64    
  254.08       153.20       316.48       10,287.96       1,516.71       443.41  
    197.85       215.50       704.45       704.91       307.96       106.65    
  92.99  
03
    1,202.94       204.59       111.32       68.51       143.24       78.09    
  282.55       171.44       357.68       11,294.47       1,682.98       493.13  
    225.18       244.90       798.83       802.86       343.26       107.89    
  93.09  
04
    1,053.63       179.95       98.04       60.87       125.84       69.17      
249.28       151.74       318.64       10,821.52       1,612.23       473.28    
  217.37       235.24       767.60       773.60       299.76       104.38      
91.02  
05
    1,197.86       203.95       110.96       68.53       142.22       77.82    
  281.53       170.94       358.14       12,069.53       1,786.50       523.94  
    238.76       257.40       841.90       848.05       227.76       93.64      
82.91  
06
    1,042.12       179.03       97.75       61.27       125.43       69.41      
249.34       152.33       322.31       11,001.15       1,637.46       480.92    
  222.02       238.67       780.44       787.91       275.82       89.31      
78.70  
07
    1,078.10       184.64       100.74       62.77       129.04       71.12    
  256.28       156.19       328.97       11,641.41       1,737.22       510.18  
    236.58       255.22       832.03       841.03       372.84       95.02      
83.96  
08
    1,020.93       175.38       95.83       59.82       123.02       68.16      
244.21       149.16       314.87       10,382.50       1,548.29       454.25    
  208.76       226.37       738.04       743.69       257.66       91.95      
80.34  
09
    1,054.44       179.75       97.91       60.47       125.80       68.74      
248.60       151.17       316.19       10,926.41       1,632.73       479.08    
  222.24       239.31       782.08       789.08       221.97       98.50      
85.87  
10
    1,067.77       183.66       100.44       63.06       128.58       71.37    
  255.90       156.45       332.07       14,123.37       2,112.61       622.03  
    293.66       312.81       1,022.63       1,038.05       321.88       104.53
      92.54  
11
    1,351.63       229.37       124.54       76.50       159.68       86.73    
  315.49       190.99       399.28       14,265.85       2,112.87       620.88  
    285.88       306.86       1,001.06       1,010.17       369.15       150.09
      132.32  
6B*
    1,041.98       179.01       97.74       61.26       125.41       69.40      
249.31       152.31       322.26       11,000.66       1,637.38       480.90    
  222.01       238.66       780.39       787.88       275.82       89.31      
78.70  

TABLE 6
General + Dental Rates:

                                                                               
                                                                             
TANF                           AGE (14-20)           AGE (21-54)                
          SSI-N                                                   SSI-AB Area  
BTHM0+2M0   3M0.11MO   AGE (1-5)   AGE (6-13)   Female   Male   Female   Male  
AGE (55+)   BTHMO+2M0   3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,094.22       184.17       101.28       63.46       130.39       70.96    
  252.04       151.97       315.77       10,249.54       1,491.48       439.80  
    197.82       211.50       686.05       690.10       301.06       94.27      
85.15  
02
    1,094.22       184.17       101.28       63.46       130.39       70.96    
  252.04       151.97       315.77       10,249.54       1,491.48       439.80  
    197.82       211.50       686.05       690.10       301.06       94.27      
85.15  
03
    1,196.63       202.98       113.34       73.48       146.51       81.31    
  280.36       170.22       357.43       11,246.01       1,651.17       489.64  
    226.72       241.23       775.81       784.47       335.71       90.08      
81.81  
04
    1,049.15       178.80       99.15       63.81       127.57       70.94      
248.15       151.33       319.44       10,783.85       1,587.50       469.94    
  217.62       231.57       750.13       759.88       294.84       90.36      
82.17  
05
    1,194.07       202.99       113.72       74.40       147.14       82.25    
  282.54       172.61       363.31       12,038.27       1,765.99       523.85  
    242.97       257.80       829.50       839.62       224.92       83.52      
76.84  
06
    1,038.40       178.08       99.79       65.79       128.98       72.69      
248.88       152.48       324.09       10,970.19       1,617.14       479.71    
  224.52       237.62       767.02       777.95       271.94       80.16      
73.06  
07
    1,074.15       183.64       102.48       66.77       132.00       73.89    
  255.14       155.66       329.37       11,607.26       1,714.81       508.51  
    238.83       253.62       816.03       828.38       368.02       84.59      
77.42  
08
    1,015.74       174.06       98.59       65.95       127.80       72.58      
243.00       148.75       315.98       10,344.94       1,523.64       452.53    
  211.41       224.78       721.02       730.55       253.34       79.05      
72.23  
09
    1,049.43       178.47       100.00       65.35       129.35       72.10    
  246.44       149.77       315.05       10,887.75       1,607.34       476.39  
    223.61       236.51       763.41       773.95       217.32       84.02      
76.67  
10
    1,064.84       182.90       102.37       67.21       131.99       74.46    
  254.81       155.81       331.77       14,097.57       2,095.68       621.28  
    296.13       312.27       1,010.33       1,028.19       317.48       93.68  
    85.69  
11
    1,348.60       228.60       127.74       83.76       166.35       92.56    
  314.46       190.42       399.21       14,238.95       2,095.23       621.44  
    291.47       309.00       989.01       1,000.97       367.40       139.98  
    126.07  
6B*
    1,038.26       178.06       99.78       65.78       128.96       72.68      
247.00       150.55       319.81       10,969.71       1,617.06       479.69    
  224.51       237.61       764.51       774.47       271.94       80.16      
73.06  

AHCA Contract No. FA614, Exhibit III-F, Page 3 of 5

 



--------------------------------------------------------------------------------



 



EXHIBIT III-F
March 1, 2009 — August 31, 2009
Medicaid Non-Reform HMO Capitation Rates
By Area , Age and Eligibility Category
Revised on February 16, 2009
TABLE 7
General + Dental + Transportation Rates:

                                                                               
                                                                             
TANF                           AGE (14-20)           AGE (21.54)                
          SSI-N                                                   SSI-AB Area  
BTHM0+2M0   3M0.11MO   AGE (1-5)   AGE (6-13)   Female   Male   Female   Male  
AGE (55+)   BTHMO+2M0   3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,099.48       185.52       102.10       63.95       132.39       72.28    
  255.28       154.44       319.22       10,287.96       1,516.71       445.00  
    200.21       217.52       705.76       706.74       308.40       107.75    
  93.84  
02
    1,099.48       185.52       102.10       63.95       132.39       72.28    
  255.28       154.44       319.22       10,287.96       1,516.71       445.00  
    200.21       217.52       705.76       706.74       308.40       107.75    
  93.84  
03
    1,202.95       204.61       114.32       74.07       148.91       82.89    
  284.26       173.19       361.58       11,294.47       1,682.99       496.21  
    229.74       248.82       800.68       805.46       344.27       109.51    
  94.33  
04
    1,053.64       179.96       99.85       64.23       129.28       72.07      
250.92       153.43       322.39       10,821.52       1,612.23       475.03    
  219.96       237.47       769.45       776.19       301.90       105.94      
92.21  
05
    1,197.87       203.97       114.31       74.75       148.58       83.20    
  284.88       174.39       365.80       12,069.54       1,786.51       528.09  
    244.92       262.69       845.54       853.16       231.36       97.36      
85.75  
06
    1,042.13       179.04       100.37       66.14       130.40       73.62    
  251.19       154.24       326.54       11,001.15       1,637.47       483.91  
    226.44       242.47       782.90       791.36       277.55       91.52      
80.38  
07
    1,078.11       184.65       103.10       67.14       133.50       74.89    
  257.59       157.53       331.96       11,641.41       1,737.23       513.13  
    240.94       258.97       833.55       843.17       373.31       96.51      
85.10  
08
    1,020.94       175.40       99.41       66.44       129.79       73.89      
246.20       151.19       319.39       10,382.50       1,548.30       457.61    
  213.75       230.66       740.28       746.83       259.17       93.59      
81.59  
09
    1,054.45       179.77       100.79       65.82       131.26       73.36    
  249.54       152.13       318.34       10,926.41       1,632.74       481.63  
    226.02       242.56       783.24       790.70       223.77       99.55      
86.67  
10
    1,067.78       183.67       102.83       67.49       133.11       75.20    
  256.62       157.19       333.70       14,123.37       2,112.62       624.77  
    297.73       316.31       1,023.56       1,039.36       322.69       105.81
      93.50  
11
    1,351.64       229.38       128.21       84.05       167.51       93.33    
  316.34       191.85       401.21       14,265.86       2,112.89       625.08  
    293.14       313.22       1,002.81       1,012.63       372.43       152.21
      133.94  
6B*
    1,041.99       179.02       100.36       66.13       130.38       73.61    
  249.31       152.31       322.26       11,000.66       1,637.39       483.89  
    226.43       242.46       780.39       787.88       277.55       91.52      
80.38  

TABLE 8
General + Mental Health + Dental + Transportation Rates:

                                                                               
                                                                             
TANF                           AGE (14-20)           AGE (21-54)                
          SSI-N                                                   SSI-AB Area  
BTHM0+2M0   3M0.11MO   AGE (1-5)   AGE (6-13)   Female   Male   Female   Male  
AGE (55+)   BTHMO+2M0   3M0-11MO   AGE (1-5)   AGE (6-13)   AGE (14-20)   AGE
(21-54)   AGE (55+)   SSI-B   AGE (65-)   AGE (65+)
 
                                                                               
                                                                       
01
    1,099.50       185.54       103.71       75.44       143.13       83.02    
  259.64       158.80       322.90       10,288.04       1,516.79       452.31  
    247.43       260.75       785.76       737.19       308.61       119.20    
  105.29  
02
    1,099.51       185.55       104.96       83.86       145.58       85.47    
  258.63       157.79       322.12       10,288.11       1,516.86       458.56  
    277.67       261.96       787.53       731.19       328.26       122.50    
  108.59  
03
    1,202.96       204.62       115.62       83.09       154.89       88.87    
  285.78       174.71       362.90       11,294.54       1,683.06       502.36  
    264.88       268.98       824.17       816.55       351.00       118.34    
  103.16  
04
    1,053.65       179.97       101.20       73.62       135.51       78.30    
  252.50       155.01       323.76       10,821.63       1,612.34       484.62  
    274.74       268.90       806.07       793.48       326.03       122.42    
  108.69  
05
    1,197.88       203.98       115.50       83.28       156.55       91.17    
  288.12       177.63       368.53       12,069.59       1,786.56       533.03  
    276.78       291.86       899.51       873.70       234.04       109.96    
  98.35  
06
    1,042.15       179.06       102.19       79.16       142.56       85.78    
  256.13       159.18       330.71       11,001.22       1,637.54       490.32  
    267.82       280.35       853.00       818.04       278.84       95.34      
84.20  
07
    1,078.13       184.67       104.85       79.61       145.15       86.54    
  262.33       162.27       335.96       11,641.47       1,737.29       519.15  
    279.77       294.52       899.33       868.21       375.86       106.85    
  95.44  
08
    1,020.95       175.41       100.65       75.08       135.51       79.61    
  247.66       152.65       320.65       10,382.57       1,548.37       463.51  
    247.44       250.00       762.80       757.46       265.90       106.58    
  94.58  
09
    1,054.47       179.79       102.31       76.44       138.29       80.39    
  251.33       153.92       319.89       10,926.48       1,632.81       487.85  
    261.54       262.95       806.98       801.91       230.50       108.97    
  96.09  
10
    1,067.80       183.69       104.72       80.62       141.81       83.90    
  258.83       159.40       335.62       14,123.46       2,112.71       632.98  
    344.62       343.22       1,054.90       1,054.16       329.42       113.73
      101.42  
11
    1,351.66       229.40       129.80       95.15       174.87       100.69    
  318.21       193.72       402.83       14,265.94       2,112.97       631.93  
    322.26       335.66       1,028.95       1,024.97       379.53       160.13
      141.86  
6B*
    1,042.01       179.04       102.08       78.43       141.87       85.10    
  253.98       156.98       326.20       11,000.73       1,637.46       490.28  
    267.69       280.23       850.29       814.48       278.84       95.34      
84.20  

AHCA Contract No. FA614, Exhibit III-F, Page 4 of 5

 



--------------------------------------------------------------------------------



 



EXHIBIT III-F
March 1, 2009 — August 31, 2009
Medicaid Non-Reform HMO Capitation Rates
By Area , Age and Eligibility Category
Revised on February 16, 2009

      Area   Corresponding Counties
 
   
Area 1
  Escambia, Okaloosa, Santa Rosa, Walton
 
   
Area 2
  Bay, Calhoun, Franklin, Gadsden, Gulf, Holmes, Jackson, Jefferson, Leon,
Liberty, Madison, Taylor, Washington, Wakulla
 
   
Area 3
  Alachua, Bradford, Citrus, Columbia, Dixie, Gilchrist, Hamilton, Hernando,
Lafayette, Lake, Levy, Marlon, Putnam, Sumter, Suwannee, Union
 
   
Area 4
  Baker, Clay, Duval, Flagler, Nassau, St. Johns, Volusia
 
   
Area 5
  Pasco, Pinellas
 
   
Area 6
  Hardee, Highlands, Hillsborough, Manatee, Polk
 
   
Area 7
  Brevard, Orange, Osceola, Seminole
 
   
Area 8
  Charlotte, Collier, De Soto, Glades, Hendry, Lee, Sarasota
 
   
Area 9
  Indian River, Okeechobee, St. Lucie, Martin, Palm Beach
 
   
Area 10
  Broward
 
   
Area 11
  Dade, Monroe

AHCA Contract No. FA614, Exhibit III-F, Page 5 of 5

 